OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
Defendant failed to preserve his claim that he did not receive 20 days’ notice prior to his sex offender designation proceeding as required under Correction Law § 168-n (3). His argument *1032that an adjournment of unspecified duration was required as a matter of due process is similarly unreviewable.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, without costs, in a memorandum.